                Case 5:20-mj-71706-MAG Document 25 Filed 08/31/21 Page 1 of 3




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 JEFFREY A. BACKHUS (CABN 200177)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5080
 7        FAX: (408) 535-5066
          jeffrey.backhus@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                        )   CASE NO. CR 20-mj-71706-MAG
                                                      )
14            Plaintiff,                              )   STIPULATION AND [PROPOSED] ORDER AS TO
                                                      )   WAIVER OF TIME AND TO CONTINUE
15       v.                                           )   ARRAIGNMENT
                                                      )
16   NORMAN JOHN BOLCAO,                              )
                                                      )
17            Defendant.                              )
                                                      )
18
19            The United States, by and through its counsel of record, and defendant, Norman John Bolcao by
20 and through his counsel of record (collectively, the “Parties”), agree and stipulate:

21            Whereas, a status conference is currently scheduled September 2, 2021, at 1:00 p.m.
22            Whereas, the Parties agree and stipulate herein that time shall be waived under Rule 5.1(c) (time
23 for a preliminary hearing) and 18 U.S.C. § 3161(b) (requiring any information or indictment be filed

24 within 30 days of arrest). The Parties further agree that this waiver of time is necessary for the government

25 to produce additional discovery, to review discovery by the defense, for defense counsel to consult with

26 his client, and to discuss possible pre-indictment resolution of the case. The Parties also agree and

27 acknowledge that a pre-indictment resolution may not be reached.

28            Whereas, the Parties agree that the defendant has waived time for purposes of 18 U.S.C. § 3161(b)

     Stipulation and Proposed Order                   1
     CR 20-mj-71706-MAG
               Case 5:20-mj-71706-MAG Document 25 Filed 08/31/21 Page 2 of 3




 1 and Rule 5.1(c), specifically, that time be waived from September 2, 2021 to October 21, 2021, for

 2 purposes of 18 U.S.C. § 3161(b) and Rule 5.1(c), that the preliminary hearing need not occur until October

 3 21, 2021, and that the government need not file an information or indictment until October 21, 2021.

 4

 5                                                      Respectfully submitted,

 6 DATED: August 30, 2021                               STEPHANIE M. HINDS
                                                        Acting United States Attorney
 7

 8                                                      /s/ Jeffrey A. Backhus
                                                        JEFFREY A. BACKHUS
 9                                                      Assistant United States Attorney

10

11 DATED: August 30, 2021
                                                        /s/ Dejan Gantar
12                                                      DEJAN GANTAR
                                                        Assistant Federal Public Defender
13                                                      Attorney for Defendant
                                                        Norman John Bolcao
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     Stipulation and Proposed Order                 2
     CR 20-mj-71706-MAG
               Case 5:20-mj-71706-MAG Document 25 Filed 08/31/21 Page 3 of 3




 1                                          [PROPOSED] ORDER

 2           Upon agreement and stipulation of the United States, the defendant Norman John Bolcao, and

 3 their respective counsel of record, and good cause appearing, IT IS HEREBY ORDERED that time be

 4 waived from September 2, 2021 to October 21, 2021, for purposes of 18 U.S.C. § 3161(b) and Rule

 5 5.1(c), that the preliminary hearing need not occur until October 21, 2021, and that the government need

 6 not file an information or indictment until October 21, 2021. Additionally, the preliminary hearing or

 7 arraignment on the information or indictment should be continued from September 2, 2021 to October
                  1:00 p.m.
   21, 2021, at _______________.
 8

 9
     IT IS SO ORDERED.
10

11
     DATED: August 31, 2021                                    _____________________________
12                                                             HON. VIRGINIA K. DEMARCHI
                                                               United States Magistrate Judge
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

     Stipulation and Proposed Order                 3
     CR 20-mj-71706-MAG
